Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 19, 2018

                                       No. 04-18-00618-CV

                                        Denise CORKILL,
                                            Appellant

                                                 v.

                             Diane GUEVARA and Alyssa Guevara,
                                        Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-17-140
                         Honorable Jose Luis Garza, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by December 13, 2018. Neither the brief nor a
motion for extension of time has been filed. Appellant is therefore ORDERED to file, within
fifteen (15) days of the date of this order, her brief and a written response reasonably explaining:
(1) her failure to timely file a brief, and (2) why appellee is not significantly injured by
appellant’s failure to timely file a brief. If appellant fails to timely file a brief and the written
response, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court